778 N.W.2d 261 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Leroy LYONS, Defendant-Appellant.
Docket No. 140436. COA No. 293161.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. *262 The application for leave to appeal the November 23, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for appointment of counsel is DENIED.